Case 19-80155-CRJ11   Doc 31    Filed 01/24/19 Entered 01/24/19 08:51:03   Desc Main
                               Document     Page 1 of 4
Case 19-80155-CRJ11   Doc 31    Filed 01/24/19 Entered 01/24/19 08:51:03   Desc Main
                               Document     Page 2 of 4
Case 19-80155-CRJ11   Doc 31    Filed 01/24/19 Entered 01/24/19 08:51:03   Desc Main
                               Document     Page 3 of 4
Case 19-80155-CRJ11   Doc 31    Filed 01/24/19 Entered 01/24/19 08:51:03   Desc Main
                               Document     Page 4 of 4
